Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”) is made and entered into as of
August 9, 2020, by and between Navidea Biopharmaceuticals, Inc., a Delaware
corporation (the “Company”), and Jubilant Draximage Inc. dba Jubilant
Radiopharma, Radiopharmaceuticals Division, a corporation incorporated under the
laws of Canada (the “Investor”).

 

WHEREAS, the Company desires to sell to the Investor, and the Investor desires
to purchase from the Company, 209,205 shares (the “Securities”) of the Company’s
common stock, par value $0.001 per share (the “Common Stock”), subject to the
terms and conditions set forth in this Agreement and pursuant to a registration
statement on Form S-3 (File No. 333-222092) (the “Registration Statement”), as
supplemented by the Prospectus Supplement (as defined below), which Registration
Statement has been declared effective in accordance with the Securities Act of
1933, as amended (the “Securities Act”), by the United States Securities and
Exchange Commission (the “SEC”).

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Investor hereby agree as follows:

 

1.            Definitions. As used in this Agreement, unless the context
otherwise requires, the following terms shall have the respective meanings
specified or referred to in this Section 1:

 

“Affiliate” means, when used with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified. For purposes
of this definition, “control,” when used with respect to any Person, means the
power to direct the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise. The terms “controlling” and “controlled” have meanings correlative to
the foregoing.

 

“Court Order” means any judgment, order, award or decree of any foreign,
federal, state, local or other court or administrative or regulatory body and
any award in any arbitration proceeding.

 

“Encumbrance” means any lien (statutory or other), encumbrance, claim, charge,
security interest, mortgage, deed of trust, pledge, hypothecation, assignment,
conditional sale or other title retention agreement, preference, priority or
other security agreement or preferential arrangement of any kind or nature, and
any easement, encroachment, covenant, restriction, right of way, defect in title
or other encumbrance of any kind.

 

“Governmental Body” means any foreign, federal, state, local or other
government, governmental, statutory or administrative authority or regulatory
body, self-regulatory organization or any court, tribunal or judicial or
arbitral body.

 

“Intellectual Property” means all worldwide intellectual property and rights
therein, including patents, patent applications, designs, utility models,
registered and unregistered trademarks, service marks, trade names, corporate
names, trade dress, domain names, and other source indicators (and all goodwill
relating thereto), copyrights and copyrighted works, works of authorship,
inventions, know-how, trade secrets, methods, processes, software, formulae,
technical or proprietary information and technology, and any other intellectual
property, in each case, owned, used by or licensed to Company, including all
titles, registrations, applications, renewals, re-examinations, re-issues,
divisions, continuations, continuations-in part and foreign counterparts
thereof.

 

“Licensee Intellectual Property” means all licenses and agreements (other than
commercially available software utilizing shrink wrap, click-through, or similar
licenses) pursuant to which Company licenses any one or more items of
Intellectual Property from third parties.

 

“Licensor Intellectual Property” means all licenses and agreements pursuant to
which Company licenses any one or more items of Intellectual Property to others.

 

“MOU” means the Binding Memorandum of Understanding, dated as of the date
hereof, between the Company and the Investor.

 

“Person” means any individual, partnership, corporation, limited liability
company, association, joint venture, joint-stock company, trust, unincorporated
organization, Governmental Body or other entity.

 

 

--------------------------------------------------------------------------------

 

 

“Prospectus” means the final base prospectus, dated as of December 27, 2017,
that forms a part of the Registration Statement.

 

“Prospectus Supplement” means the supplement to the Prospectus complying with
Rule 424(b) of the Securities Act that is filed with the SEC and delivered by
the Company to each Investor at the Closing.

 

“Registration Statement” has the meaning set forth in the recitals above.

 

“Requirements of Law” means any applicable foreign, federal, state and local
laws, statutes, regulations, rules, codes, ordinances, Court Orders and
requirements enacted, adopted, issued or promulgated by any Governmental Body or
common law or any applicable consent decree or settlement agreement entered into
with any Governmental Body.

 

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended or interpreted from time to time, or any similar
rule or regulation hereafter adopted by the SEC having substantially the same
purpose and effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended or interpreted from time to time, or any similar
rule or regulation hereafter adopted by the SEC having substantially the same
purpose and effect as such Rule.

 

“SEC” means the United States Securities and Exchange Commission.

 

“SEC Reports” means, collectively, all reports of the Company required to be
filed by it under the Securities Act of 1933, as amended (the “Securities Act”),
and the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
including pursuant to Section 13(a) or 15(d) thereof, for the twelve months
preceding the date hereof and the Registration Statement and Prospectus
Supplement. The term “SEC Reports” shall not include any proxy statement (or
amendment or supplement thereto) filed or prepared by the Company.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

2.             [Reserved].

 

3.             Payment; Closing.

 

(a)     Closing. The closing of the sale and purchase of the Securities (the
“Closing”) shall occur on such date and time as agreed upon by the parties
hereto (the “Closing Time”). At Closing Time, the Company shall deliver to the
Investor the Securities against payment by the Investor of the Purchase Price
for the Securities in accordance with Sections 3(b) and (c) below.

 

(b)     Subscription. Subject to the terms and conditions hereof, the Investor
hereby irrevocably subscribes for the Securities for $4.78 per share
(representing the NYSE American closing price for the Common Stock on the date
hereof) for an aggregate purchase price of $1,000,000 (the “Purchase Price”),
which is issuable and payable as described in Section 3. The Investor
acknowledges that the Securities will be subject to restrictions on transfer as
set forth in this Agreement.

 

(c)     Payment for Securities. At the Closing, the Investor shall pay to the
Company an amount equal to the Purchase Price via wire transfer of immediately
available funds in accordance with the wiring instructions attached hereto as
Appendix A or as otherwise designated by the Company, by check payable to the
Company, or by any combination of such methods.

 

4.             Representations and Warranties of the Company. As of the date
hereof and as of the Closing Time, the Company represents and warrants that:

 

(a)     Organization. The Company is duly incorporated and validly existing and
in good standing under the law of its jurisdiction of incorporation. The Company
is duly qualified and in good standing as a foreign company in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to be so qualified or licensed, except where the failure to
be so qualified and in good standing would not, individually or in the
aggregate, have or reasonably be expected to have a material adverse effect on
the business, properties, financial condition, results of operations, or
prospects of the Company or the ability of the Company to perform its
obligations under this Agreement or the transactions contemplated by the MOU
(a “Material Adverse Effect”).

 

2

--------------------------------------------------------------------------------

 

 

(b)     Authorization. The Company has all requisite power and authority to
execute and deliver this Agreement and to perform its obligations hereunder in
accordance with the terms hereof. The execution, delivery and performance of
this Agreement by the Company have been duly authorized by all necessary
corporate action. This Agreement has been duly executed and delivered by the
Company, and this Agreement constitutes the legal, valid and binding obligation
of the Company enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws relating to or affecting
the enforcement of creditors’ rights generally and by general equitable
principles.

 

(c)     No Violation; Consents and Approvals. The execution and delivery by the
Company of this Agreement does not, and the consummation by the Company of any
of the transactions contemplated hereby and by the MOU and compliance by the
Company with the terms, conditions and provisions hereof (including the offer
and sale of the Securities by the Company) will not conflict with, violate,
result (with the giving of notice or passage of time or both) in a breach of the
terms, conditions or provisions of, or constitute a default, an event of default
or an event creating rights of acceleration, termination or cancellation or a
loss of rights under, or result in the creation or imposition of any Encumbrance
upon any of the assets or properties of the Company under (i) the certificate of
incorporation or the by-laws of the Company, (ii) any note, instrument,
agreement, contract, mortgage, lease, license, franchise, guarantee, permit or
other authorization, right, restriction or obligation to which the Company is a
party or any of their respective assets or properties is subject or by which the
Company is bound, (iii) any Court Order to which the Company is a party or any
of their respective assets or properties is subject or by which the Company is
bound, or (iv) any Requirements of Law applicable to the Company or any of its
assets or properties, other than (A) the filing with the SEC of the Prospectus
Supplement, and (B) application to the NYSE American for the listing of the
Securities for trading thereon in the time and manner required thereby.

 

(d)     Capitalization. The Securities have been duly authorized, and when
issued in accordance with this Agreement, (i) will be validly issued, fully paid
and non-assessable and will be free and clear of any Encumbrances (other than,
with respect to the Investor, any Encumbrances created by or through the
Investor and restrictions on transfer imposed by the Securities Act, and
applicable “blue sky” or other similar laws of the Investor’s state of residence
(referred to as the “State Securities Laws”)) and the Investor will have good
title thereto and (ii) will not have been issued in violation of any preemptive
or subscription rights and will not result in the anti-dilution provisions of
any security of the Company becoming applicable.

 

(e)     Compliance with Laws. Except as may otherwise be described in the SEC
Reports, the Company is in compliance with all laws and regulatory requirements
to which it is subject, including U.S. sanctions laws and the Foreign Corrupt
Practices Act, 15 U.S.C. §78 et seq., as it may be amended from time to time,
except for such non-compliance that (i) could not reasonably be expected to have
a Material Adverse Effect or (ii) occurs as a result of any proceedings or
investigations relating to any matter described in the SEC Reports.

 

(f)     Intellectual Property. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (i) the
Company is the sole owner of the entire right, title, and interest, free and
clear of all Encumbrances, in and to all (A) Intellectual Property, except the
Licensee Intellectual Property and Licensor Intellectual Property as defined
herein, ; (ii) with respect to the Licensee or Licensor Intellectual Property,
Company possesses all the rights to the Licensee or Licensor Intellectual
Property necessary to operate the business as it is currently operated, (iii) to
the knowledge of the Company, the conduct of the business of Company does not
materially infringe the Intellectual Property of any third party, and no person
is materially infringing any Intellectual Property owned by the Company; and
(iii) in the past three (3) years, there have been no judicial or administrative
orders, decrees or judgments to which the Company or any of its subsidiaries is
a party or by which they are bound which presently restrict any rights to any
material Intellectual Property used in the conduct of the businesses of the
Company or its subsidiaries.

 

(g)     No Restrictions on Common Stock. Except as described in the SEC Reports,
(i) no Person has the right, contractual or otherwise, to cause the Company to
issue or sell to it any shares of Common Stock or shares of any other capital
stock or other equity interests of the Company and (ii) no Person has any
purchase option, call option, preemptive rights, resale rights, subscription
rights, rights of first refusal or other rights to purchase any shares of Common
Stock or shares of any other capital stock of or other equity interests in the
Company.

 

(h)     Investment Company; Passive Foreign Investment Company. The Company is
not, and after giving effect to the offer and sale of the Securities will not
be, an “investment company,” required to register under the Investment Company
Act of 1940, as amended. The Company does not believe that it is a “passive
foreign investment company” as such term is defined in the Internal Revenue Code
of 1986, as amended from time to time, and the regulations promulgated
thereunder (the “Code”).

 

3

--------------------------------------------------------------------------------

 

 

(i)      Compliance with SEC Filings.

 

  (i)     The Company has filed all SEC Reports required to be filed by it with
the SEC for the twelve months preceding the date hereof. As of their respective
dates or, if amended, as of the date of such amendment, the SEC Reports complied
in all material respects with the requirements of the Securities Act, Exchange
Act and the Sarbanes-Oxley Act of 2002 and the applicable rules and regulations
promulgated thereunder, and none of the SEC Reports included any untrue
statement of a material fact or omitted to state any material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading. The Company has
never been an issuer subject to Rule 144(i) under the Securities Act.

 

  (ii)    The audited consolidated financial statements and unaudited
consolidated financial statements (including all related notes and schedules) of
the Company included in the SEC Reports complied as to form in all material
respects with the rules and regulations of the SEC then in effect, fairly
present in all material respects the consolidated financial position of the
Company and its consolidated subsidiaries, as of the respective dates thereof,
and the consolidated results of their operations and their consolidated cash
flows for the respective periods then ended (subject, in the case of the
unaudited statements, to normal recurring year-end audit adjustments that were
not or are not expected to be, individually or in the aggregate, materially
adverse to the Company), and were prepared in accordance with U.S. generally
accepted accounting principles (“GAAP”) applied on a consistent basis during the
periods involved, except as otherwise disclosed in the SEC Reports.

 

(j)     Except as disclosed in the SEC Reports, subsequent to March 31, 2020,
the Company and its subsidiaries have conducted their business in the ordinary
course and no Material Adverse Effect has occurred.

 

(k)     Registration and Listing of Common Stock. The class of Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act. The Common
Stock is listed on the NYSE American and the Company is in compliance in all
material respects with all applicable continued listing requirements of the NYSE
American, and the Company has taken no action designed to, or which to its
knowledge is likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act or delisting the Common Stock from the NYSE
American. The Company has applied to list the Securities on the NYSE American,
subject to official notice of issuance. As of the date of this Agreement, except
as disclosed in the SEC Reports, the Company has not received any notification
that, and has no knowledge that, the SEC or the NYSE American is contemplating
terminating such registration or listing.

 

(l)     Registration Statement and Prospectus Supplement. The Registration
Statement became effective on December 27, 2017, and no stop order preventing or
suspending the effectiveness of the Registration Statement or suspending or
preventing the use of the Prospectus has been issued by the SEC and no
proceedings for that purpose have been instituted or, to the knowledge of the
Company, threatened by the SEC. The Company shall file the Prospectus Supplement
with the SEC pursuant to Rule 424. The Company was, at the time of the filing of
the Registration Statement and each amendment thereto for purposes of meeting
the requirements of Section 10(a)(3) of the Securities Act, eligible to use Form
S-3. The Company meets the transaction requirements with respect to the
aggregate market value of securities being sold pursuant to this offering and
during the twelve (12) months prior to this offering, as set forth in General
Instruction I.B.6 of Form S-3.

 

5.             Representations and Warranties of the Investor. As an inducement
to the Company to enter into this Agreement and to consummate the transactions
contemplated hereby, the Investor represents and warrants, as of the date hereof
and as of the Closing Time, as follows:

 

(a)    Authorization. The Investor has full power and authority to execute and
deliver this Agreement and to perform its obligations hereunder in accordance
with the terms hereof. This Agreement has been, and at or prior to the Closing
will have been, duly executed and delivered by the Investor, and constitutes the
legal, valid and binding obligation of the Investor, enforceable against the
Investor in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws relating to or affecting the enforcement of
creditors’ rights generally and by general equitable principles.

 

4

--------------------------------------------------------------------------------

 

 

(b)     No Consents Required. No approval, authorization, consent or order of or
filing with any federal, state, local or foreign government or regulatory
commission, board, body, authority or agency, or of or with any self-regulatory
organization, or other non-governmental regulatory authority (including any
national securities exchange), is required in connection with the execution,
delivery and performance of this Agreement by the Investor or the consummation
by the Investor of the transactions contemplated hereby, except for such
approvals, authorizations, consents, orders or filings that have been obtained
or made and are in full force and effect.

 

(c)     No Violation; Consents and Approvals. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby will not conflict with, result in any breach or violation of
or constitute a default under (or constitute an event which with notice, lapse
of time or both would result in any breach or violation of or constitute a
default under or give the holder of any indebtedness (or a Person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a part of such indebtedness under) (or result in the termination of, or
in the creation or imposition of a lien, charge or Encumbrance on any property
or assets of the Investor pursuant to) (i) the organizational or other governing
documents of the Investor, (ii) any indenture, mortgage, deed of trust, bank
loan or credit agreement or other evidence of indebtedness, or any license,
lease, contract or other agreement or instrument to which the Investor is a
party or by which the Investor or any of its properties may be bound or
affected, (iii) any federal, state, local or foreign law, regulation or rule,
(iv) any rule or regulation of any self-regulatory organization or other
non-governmental regulatory authority (including any national securities
exchange) or (v) any Court Order applicable to the Investor or any of its
properties, except in the case of the foregoing clauses (ii), (iii), (iv) and
(v) as would not individually or in the aggregate, materially and adversely
affect the Investor’s ability to perform its obligations under this Agreement or
consummate the transactions contemplated herein on a timely basis.

 

(d)     Accredited Investor.

 

  (i)     The Investor is an “accredited investor” as such term is defined in
Rule 501(a) of Regulation D under the Securities.

 

  (ii)    The Investor has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Company, and has so evaluated the
merits and risks of such investment, and understands that it may be required to
bear the risks thereof. The Investor has previously invested in securities
similar to the Securities and fully understands the limitations on transfer and
restrictions on sales of the Securities. The Investor represents that it is able
to bear the economic risk of its investment in the Securities and is able to
afford the complete loss of any such investment.

 

  (iii)   The Investor has conducted its own independent evaluation, made its
own analysis and consulted with advisors as it has deemed necessary, prudent, or
advisable in order for the Investor to make its own determination and decision
to enter into the transactions contemplated by this Agreement and to execute and
deliver this Agreement.

 

  (iv)    The Investor has reviewed the SEC Reports and is familiar with the
business and financial condition and operations of the Company. The Investor has
had an opportunity to discuss the terms and conditions of the offering of the
Securities with the Company’s management to enable it to evaluate the
transactions contemplated by this Agreement and to make an informed investment
decision concerning the Securities, and the Investor has had the opportunity to
obtain and review information reasonably requested by the Investor.

 

  (v)     The Investor has sufficient cash on hand or other immediately
available funds to pay the aggregate Purchase Price and otherwise satisfy its
obligations in connection with this Agreement and the transactions contemplated
hereby.

 

(e)     No Broker’s Fees. No brokerage or finder’s fees or commissions are or
will be payable by the Investor or any of its Affiliates or subsidiaries (if
applicable) to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the issuance of
the Securities, and the Investor has not taken any action that could cause the
Company to be liable for any such fees or commissions. The Investor is not a
broker-dealer registered with the SEC under the Exchange Act or an entity
engaged in a business that would require it to be so registered.

 

5

--------------------------------------------------------------------------------

 

 

(f)     Advisors. The Investor acknowledges that, prior to entering into this
Agreement, it was advised by Persons deemed appropriate by the Investor
concerning this Agreement and the transactions contemplated hereunder and
conducted its own due diligence investigation and made its own investment
decision with respect this Agreement, the transactions contemplated hereunder
and the purchase of the Securities.

 

(g)    Arm’s Length Transaction. The Investor is acting solely in the capacity
of an arm’s length contractual counterparty to the Company with respect to the
transactions contemplated hereby. Additionally, without derogating from or
limiting the representations and warranties of the Company, the Investor (i) is
not relying on the Company for any legal, tax, investment, accounting or
regulatory advice; (ii) has consulted with its own advisors concerning such
matters; and (iii) shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby.

 

(h)    No Further Reliance. The Investor acknowledges that it is not relying
upon any representation or warranty made by the Company that is not set forth in
this Agreement or in the SEC Reports. The Investor confirms that the Company has
not (i) given any guarantee or representation as to the potential success,
return, effect or benefit (either legal, regulatory, tax, financial, accounting
or otherwise) of an investment in the Securities or (ii) made any representation
to the Investor regarding the legality of an investment in the Securities under
applicable legal investment or similar laws or regulations, except as set forth
herein. The Investor confirms that (A) it has conducted a review and analysis of
the business, assets, condition, operations and prospects of the Company, and
the terms of the Securities, and has access to such financial and other
information regarding the Company, in each case that the Investor considers
sufficient for purposes of the purchase of the Securities; and (B) at a
reasonable time prior to its purchase of the Securities, it had an opportunity
to ask questions and receive answers from the Company regarding the terms and
conditions of the offering of the Securities and to obtain additional
information necessary to verify any information furnished to the Investor or to
which the Investor had access.

 

(i)     No ERISA Plans.  Either (i) the Investor is not purchasing or holding
Securities (or any interest in Securities) with the assets of (A) an employee
benefit plan that is subject to Title I of ERISA, (B) a plan, individual
retirement account or other arrangement that is subject to Section 4975 of the
Code, (C) an entity whose underlying assets are considered to include “plan
assets” of any of the foregoing by reason of such plan’s, account’s or
arrangement’s investment in such entity, or (D) a governmental, church, non-U.S.
or other plan that is subject to any similar laws; or (ii) the purchase and
holding of such Securities by the Investor, throughout the period that it holds
such Securities, and the disposition of such Securities or an interest therein
will not constitute (i) a non-exempt prohibited transaction under Section 406 of
ERISA or Section 4975 of the Code, (ii) a breach of fiduciary duty under ERISA
or (iii) a similar violation under any applicable similar laws.

 

6.             Lock-Up. The Investor hereby agrees not to sell, make any short
sale of, loan, hypothecate, pledge, grant any option for the purchase of or
otherwise dispose of any Securities purchased at each respective Closing until
the expiration of more than 180 days following the Closing.

 

7.             Miscellaneous.

 

(a)     Survival of Obligations. All representations, warranties, covenants,
agreements and obligations contained in this Agreement shall survive (i) the
execution and delivery of this Agreement and (ii) the Closing.

 

6

--------------------------------------------------------------------------------

 

 

(b)     Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be deemed given or delivered (i) when
delivered personally, (ii) when delivered by electronic mail (so long as
notification of a failure to deliver such electronic mail is not received by the
sending party), (iii) if transmitted by electronic mail when confirmation of
transmission is received by the sending party, (iv) if sent by registered or
certified mail, postage prepaid, return receipt requested, on the third business
day after mailing or (v) if sent by reputable overnight courier when received;
and shall be addressed to the Investor or to the Company as follows:

 

If to the Company:

Navidea Biopharmaceuticals, Inc.

4995 Bradenton Avenue

Suite 240

Dublin, Ohio 43017

Attention: Jed A. Latkin, Chief Executive Officer

Email: jlatkin@navidea.com

   

with a copy to:

Thompson Hine LLP
335 Madison Avenue

12th Floor

New York, New York 10017-4611

Attention: Faith L. Charles

Email: Faith.Charles@ThompsonHine.com

   

If to the Investor:

 

 

 

 

Jubilant Draximage Inc.

16751 Trans-Canada Highway

Kirkland, Quebec, H9H 4J4

Attention: President

Email: Sergio.Calvo@jubl.com

    With a copy to:

Jubilant Pharma

790 Township Line Road, Suite 175

Yardley, 19067, PA, USA

Attention: Legal Department

Email: Mitchell.Guss@jubl.com

 

 

Any party hereto may, from time to time, change its address, e-mail address or
other information for the purpose of notices to that party by giving notice
specifying such change to the other party hereto.

 

(c)     Execution in Counterparts; Effectiveness. This Agreement may be executed
in any number of counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument, and shall
become binding when one or more counterparts have been signed by and delivered
to each of the parties hereto.

 

(d)     Amendments. This Agreement shall not be amended, modified or
supplemented except by a written instrument signed by the parties hereto.

 

(e)     Expenses. The Investor shall be responsible for its own costs and
expenses in connection herewith, including the fees and expenses, if any, of its
advisors and its counsel.

 

(f)     Waiver. Any term or provision of this Agreement may be waived, or the
time for its performance may be extended, by the party entitled to the benefit
thereof. Any such waiver shall be validly and sufficiently authorized for the
purposes of this Agreement if, as to any party, it is in writing signed by an
authorized representative of such party. The failure or delay of any party to
enforce at any time any provision of this Agreement shall not be construed to be
a waiver of such provision, nor in any way to affect the validity of this
Agreement or any part hereof or the right of any party thereafter to enforce
each and every such provision. No waiver of any breach of this Agreement shall
be held to constitute a waiver of any other or subsequent breach.

 

(g)     Severability. Wherever possible, each provision hereof shall be
interpreted in such manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision shall be ineffective to the extent, but only to the extent, of such
invalidity, illegality or unenforceability without invalidating the remainder of
such invalid, illegal or unenforceable provision or provisions or any other
provisions hereof, unless such a construction would be unreasonable.

 

(h)     Assignment; Successors and Assigns. Neither this Agreement nor any of
the rights and obligations of any party hereunder may be assigned, delegated or
otherwise transferred by either party hereto without the prior written consent
of the other party hereto. No such assignment, delegation or other transfer
shall relieve the assignor of any of its obligations or liabilities hereunder.
This Agreement shall be binding upon and shall inure to the benefit of the
parties and their respective successors and permitted assigns.

 

(i)     No Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended or shall be construed to confer upon any third Person,
other than the parties and their respective successors and assigns permitted by
Section 8(h), any right, remedy or claim under or by reason of this Agreement.

 

(j)     Governing Law. This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of New York without regard to
its conflict of laws principles.

 

7

--------------------------------------------------------------------------------

 

 

(k)     Submission to Jurisdiction. Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
non-exclusive jurisdiction of the state district courts of the State of New York
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in any such New York court or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Investor may otherwise
have to bring any action or proceeding relating to this Agreement against the
Company and its subsidiaries or their respective properties in the courts of any
jurisdiction or any right that the Company may otherwise have to bring any
action or proceeding relating to this Agreement against the Investor or its
properties in the courts of any jurisdiction. Each party hereto irrevocably
waives, to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of venue of any such proceeding brought in such a
court referred to in the first sentence of this Section 10(k) and any claim that
any such proceeding brought in such a court has been brought in an inconvenient
forum.

 

(l)     Waiver of Jury Trial. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, TO IT THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

(m)     Public Announcements. The Investor shall not make any public
announcements or otherwise communicate with the news media with respect to this
Agreement or the transactions contemplated hereby without the prior written
consent of the Company. Notwithstanding the forgoing, the Investor may make or
cause to be made any press release or similar public announcement or
communication as may be required to comply with (i) the requirements of
applicable law, including the Exchange Act or (ii) its disclosure obligations or
practices with respect to its investors; provided that prior to making any such
disclosure under this clause (ii), the Investor shall provide a copy of such
proposed disclosure to the Company and shall only publicly make such disclosure
with the consent of the Company, which consent shall not be unreasonably
withheld or delayed, if the Company has not previously made a public
announcement of the transactions contemplated hereby.

 

(n)     Entire Agreement. This Agreement, the Appendix, and the documents
delivered pursuant hereto and thereto constitute the entire agreement and
understanding among the parties with respect to the subject matter contained
herein or therein, and supersede any and all prior agreements, negotiations,
discussions, understandings, term sheets or letters of intent between or among
the parties with respect to such subject matter.

 

(o)     Interpretation.

 

  In this Agreement, unless the context clearly indicates otherwise: 

 

  (i)     words used in the singular include the plural and words in the plural
include the singular;

 

  (ii)    reference to any gender includes the other gender;

 

  (iii)   the word “including” (and with correlative meaning “include”) means
“including but not limited to” or “including without limitation”;

 

  (iv)   reference to any Section or Appendix means such Section of, or such
Appendix to, this Agreement, as the case may be, and reference in any Section or
definition to any clause means such clause of such Section or definition;

 

8

--------------------------------------------------------------------------------

 

 

  (v)     the words “herein,” “hereunder,” “hereof,” “hereto” and words of
similar import shall be deemed references to this Agreement as a whole and not
to any particular Section or other provision hereof;

 

  (vi)    reference to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and by this
Agreement;

 

  (vii)   reference to any law (including statutes and ordinances) means such
law (including all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;

 

  (viii)  relative to the determination of any period of time, “from” means
“from and including,” “to” means “to but excluding” and “through” means “through
and including”; and

 

  (ix)    the titles and headings of Sections contained in this Agreement have
been inserted for convenience of reference only and shall not be deemed to be a
part of or to affect the meaning or interpretation of this Agreement.

 

(p)     This Agreement was negotiated by the parties with the benefit of legal
representation, and no rule of construction or interpretation otherwise
requiring this Agreement to be construed or interpreted against any party shall
apply to any construction or interpretation hereof. Subject to Section 8(g),
this Agreement shall be interpreted and construed to the maximum extent possible
so as to uphold the enforceability of each of the terms and provisions hereof.

 

 

[SIGNATURE PAGES FOLLOW]

 

9

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed as
of the date first written above.

 

INVESTOR:

 

Jubilant Draximage Inc.

 

By: /s/ Sergio Calvo  

 

                                                                                                         

Name: Sergio Calvo

Title: President

 

 

[Signature Page to Stock Purchase Agreement]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed as
of the date first written above.

 

 

NAVIDEA BIOPHARMACEUTICALS, INC.

 

 

By: /s/ Jed A. Latkin                                                          
                                                      

Name: Jed A. Latkin

Title:  Chief Executive Officer, Chief Financial Officer and Chief Operating
Officer

 

 

[Signature Page to Stock Purchase Agreement]

 

 

--------------------------------------------------------------------------------

 

 

APPENDIX A

 

WIRING INSTRUCTIONS

 

 

 